 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY D. JUSTICE,                               No. 2:18-CV-3107-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    FIDELIS RECOVERY MANAGEMENT,
      LLC,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action for

19   violation of the Fair Debt Collection Practices Act, the Telephone Consumer Protection Act, and

20   California’s Rosenthal Fair Debt Collection Practices Act. See ECF No. 1. Pending before the

21   Court is plaintiff’s unopposed motion for default judgment. See ECF No. 9.

22                  Where a defendant has failed to respond to the complaint, the Court presumes that

23   all well-pleaded factual allegations relating to liability are true. See Geddes v. United Financial

24   Group, 559 F.2d 557, 560 (9th Cir. 1977) (per curiam); Danning v. Lavine, 572 F.2d 1386 (9th

25   Cir. 1978); Televideo Systems, Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per

26   curiam); see also Discovery Communications, Inc. v. Animal Planet, Inc., 172 F. Supp. 2d 1282,

27   1288 (C.D. Cal. 2001). Therefore, when determining liability, a defendant's default functions as

28   an admission of the plaintiff's well-pleaded allegations of fact. See Panning v. Lavine, 572 F.2d
                                                        1
 1   1386 (9th Cir. 1978).

 2                  While factual allegations concerning liability are deemed admitted upon a

 3   defendant’s default, the court does not presume that any factual allegations relating to the amount

 4   of damages suffered are true. See Geddes, 559 F.2d at 560. The Court must ensure that the

 5   amount of damages awarded is reasonable and demonstrated by the evidence. See id. In

 6   discharging its responsibilities, the Court may conduct such hearings and make such orders as it

 7   deems necessary. See Fed. R. Civ. P. 55(b)(2). In assessing damages, the Court must review the

 8   facts of record, requesting more information if necessary, to establish the amount to which

 9   plaintiff is lawfully entitled. See Pope v. United States, 323 U.S. 1 (1944).

10                  In his motion for default judgment, plaintiff argues that the facts alleged in the

11   complaint establish violations of the Fair Debt Collection Practices Act (FDCPA), the Telephone

12   Consumer Protection Act (TCPA), and California’s Rosenthal Fair Debt Collection Practices Act

13   (RFDCPA). See ECF No. 9, pg. 2. For damages, plaintiff requests, among other things,

14   $30,000.00 in treble statutory damages under the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) &

15   (C) ($1,500.00 per each of 20 calls in violation). See id. at 3.

16                  Neither the complaint nor the declarations filed in support of plaintiff’s motion,

17   however, establish the number of calls defendant made or caused to be made in violation of the

18   TCPA. In order to discharge the Court’s duty to ensure the amount of damages awarded is

19   reasonable and supported by evidence, see Geddes, 559 F.2d at 560, plaintiff will be granted an

20   opportunity to provide additional evidence to support the request for treble statutory damages
21   under the TCPA, see Pope, 323 U.S. 1. If no such evidence is filed within the time allowed

22   herein, the Court will rule on plaintiff’s motion on the current record.

23                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file additional

24   evidence in support of his motion for default judgment within 30 days of the date of this order.

25

26   Dated: March 5, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        2
